Exhibit 10.4



 

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of November 14, 2008, is entered into
among CITICORP USA, INC. (“Citi”), as administrative agent for the Senior Lien
Lenders under the Senior Lien Credit Agreement (as defined herein) (in such
capacity, the “Senior Lien Administrative Agent”), OCM TEKNI-PLEX HOLDINGS II,
L.P., as administrative agent for the Junior Lien Lenders under the Junior Lien
Credit Agreement (as defined herein) (in such capacity, the “Junior Lien
Administrative Agent”) and TEKNI-PLEX, INC., a corporation organized under the
laws of the State of Delaware (the “Company”).

W I T N E S S E T H :

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of the date hereof, (as such agreement may be amended, restated, supplemented,
renewed or otherwise modified from time to time, together with any other
agreements pursuant to which any of the Indebtedness, commitments, obligations,
costs, expenses, fees, reimbursements, indemnities or other obligations payable
or owing thereunder may be refinanced, restructured, renewed, extended,
increased, refunded or replaced, the “Senior Lien Credit Agreement”), among the
Company, the Senior Lien Administrative Agent and the Senior Lien Lenders, the
Senior Lien Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to the Junior Lien Credit Agreement, dated as of the date
hereof, (as such agreement may be amended, restated, supplemented, renewed or
otherwise modified from time to time, together with any other agreements
pursuant to which any of the Indebtedness, commitments, obligations, costs,
expenses, fees, reimbursements, indemnities or other obligations payable or
owing thereunder may be refinanced, restructured, renewed, extended, increased,
refunded or replaced, the “Junior Lien Credit Agreement” and together with the
Senior Lien Credit Agreement , each a “Credit Agreement” and collectively, the
“Credit Agreements”), among the Company, the Junior Lien Administrative Agent,
and the Junior Lien Lenders, the Junior Lien Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to each of the (i) Security Agreement, dated as of June 10,
2005 (as such agreement may be amended, restated, supplemented, renewed or
otherwise modified from time to time, together with any other agreements
pursuant to which any of the Indebtedness, commitments, obligations, costs,
expenses, fees, reimbursements, indemnities or other obligations payable or
owing thereunder may be refinanced, restructured, renewed, extended, increased,
refunded or replaced, the “Senior Security Agreement”), between the Company and
the Senior Lien Administrative Agent (as agent on behalf of the Senior Secured
Parties) and (ii) Pledge Agreement, dated as of June 10, 2005 (as such agreement
may be amended, restated, supplemented, renewed or otherwise modified from time
to time, together with any other agreements pursuant to which any of the
Indebtedness, commitments, obligations, costs, expenses, fees, reimbursements,
indemnities or other obligations payable or owing thereunder may be refinanced,
restructured, renewed, extended, increased, refunded or replaced, the “Senior
Pledge Agreement” and together with the Senior Security Agreement, the “Senior
Collateral Documents”), between the Company and the Senior Lien Administrative
Agent (as agent on behalf of the Senior Secured Parties) the Loan Parties have
granted a first-priority security interest in the Collateral to the Senior Lien
Administrative Agent for the benefit of the Senior Secured Parties;

 

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to each of the (i) Junior Lien Security Agreement, dated as of
the date hereof, (as such agreement may be amended, restated, supplemented,
renewed or otherwise modified from time to time, together with any other
agreements pursuant to which any of the Indebtedness, commitments, obligations,
costs, expenses, fees, reimbursements, indemnities or other obligations payable
or owing thereunder may be refinanced, restructured, renewed, extended,
increased, refunded or replaced, the “Junior Security Agreement”), between the
Company and the Junior Lien Administrative Agent (as agent on behalf of the
Junior Secured Parties) and (ii) Junior Lien Pledge Agreement, dated as of the
date hereof, (as such agreement may be amended, restated, supplemented, renewed
or otherwise modified from time to time, together with any other agreements
pursuant to which any of the Indebtedness, commitments, obligations, costs,
expenses, fees, reimbursements, indemnities or other obligations payable or
owing thereunder may be refinanced, restructured, renewed, extended, increased,
refunded or replaced, the “Junior Pledge Agreement” and together with the Junior
Security Agreement, the “Junior Collateral Documents”) the Loan Parties have
granted a security interest in the Collateral to the Junior Lien Administrative
Agent for the benefit of the Junior Secured Parties, which security interest
shall be junior to the security interest in the Collateral held by the Senior
Lien Administrative Agent for the benefit of the Senior Secured Parties;

WHEREAS, it is the intention of the parties that both the Senior Lien
Obligations and the Junior Lien Obligations constitute (i) “ABL Facility
Obligations” as such term is defined in, and for purposes of, the New Senior
Secured Note Indenture, (ii) “Priority Lien Obligations” as such term is defined
in, and for purposes of, the Existing Senior Secured Note Indenture and (iii)
“Senior Debt” as such term is defined in, and for purposes of, the Existing
Subordinated Note Indenture;

WHEREAS, the Senior Lien Administrative Agent acknowledges that (i) the Junior
Lien Administrative Agent, the Junior Lien Lenders and their respective
controlled affiliates may, from time to time, own securities or hold
indebtedness payable by the Loan Parties (collectively, “Other Investments”)
unrelated to the Junior Lien Credit Agreement, and (ii) nothing herein shall
govern the Junior Lien Administrative Agent’s or the Junior Lien Lenders’ rights
in respect of any Other Investment; and

WHEREAS, it is a condition to the effectiveness of each of the Senior Lien
Credit Agreement and the Junior Lien Credit Agreement that the parties hereto
execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, each Administrative Agent (in such capacity and on
behalf of the Secured Parties it represents) and each other party hereto hereby
agrees as follows:

 

Section 1.

Definitions

 

1.1.

Definitions

(a)        Capitalized terms used herein but not otherwise defined are used as
defined in the Senior Lien Credit Agreement on the date hereof, as such
definitions may be amended thereafter as permitted by the Loan Documents.

 

2

 

--------------------------------------------------------------------------------

 

(b)       As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Adequate Protection” means “adequate protection” under Sections 361, 362, 363
or 364 of the Bankruptcy Code and any similar concept under any other applicable
Bankruptcy Law or other Requirement of Law.

“Administrative Agents” means each of the Senior Lien Administrative Agent and
the Junior Lien Administrative Agent.

“Applicable Administrative Agent” means (a) prior to the Discharge of Senior
Lien Obligations, the Senior Lien Administrative Agent and (b) thereafter, the
Junior Lien Administrative Agent.

“Bankruptcy Code” means title 11, United States Code.

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign Requirement of Law for the relief of debtors or any arrangement,
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Loan
Party and any similar Requirements of Law relating to or affecting the
enforcement of creditors’ rights generally.

“Collateral” means, with respect to any Loan Party, any property of such Loan
Party subject to a Senior Lien or Junior Lien (in each case, including any
judgment lien), including all “Collateral” (as defined under each Collateral
Document) of such Loan Party, and any proceeds thereof.

“Collateral Documents” means each of the Senior Collateral Documents and each of
the Junior Collateral Documents.

“Collateral Enforcement Action” means, with respect to any Secured Party, for
such Secured Party, whether or not in consultation with any other Secured Party,
to exercise, seek to exercise, join any Person in exercising or institute or
maintain or participate in any action or proceeding with respect to, any rights
or remedies with respect to any Collateral, including (a) instituting or
maintaining, or joining any Person in instituting or maintaining, any
enforcement, contest, protest, attachment, collection, execution, levy or
foreclosure action or proceeding with respect to any Collateral, whether under
any Loan Document or otherwise, (b) exercising any right of set-off with respect
to any Loan Party, (c) exercising any right or remedy under any Deposit Account
Control Agreement, Securities Account Control Account Agreement, Landlord
Waiver, Bailee’s Letter or similar agreement or arrangement or (d) causing (or,
after the occurrence and during the continuance of any Event of Default,
consenting to or requesting) any Asset Sale or other disposition of any
Collateral.

“Comparable Junior Security Document” means, in relation to any Collateral
subject to any Lien created under any Senior Security Document, that Junior
Security Document that creates a Lien on the same Collateral, granted by the
same Loan Party.

 

3

 

--------------------------------------------------------------------------------

 

“Default Distribution Period” means any period prior to the Discharge of Senior
Lien Obligations when any notice of default or event of default has been
delivered by the Senior Lien Administrative Agent to the Borrower and has not
been withdrawn.

“Discharge of Senior Lien Obligations” means the payment in full of the Senior
Lien Obligations.

“Insolvency Proceeding” means each of the following, in each case with respect
to any Loan Party or any property or Indebtedness of any Loan Party, (a)(i) any
voluntary or involuntary case or proceeding under any Bankruptcy Law or any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, (ii) any case or proceeding seeking receivership, liquidation,
reorganization, winding up or other similar case or proceeding, (iii) any case
or proceeding seeking arrangement, adjustment, protection, relief or composition
of any debt and (iv) any case or proceeding seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee or other similar
official, (b) any liquidation, dissolution, reorganization or winding up,
whether voluntary or involuntary and whether or not involving any Bankruptcy
Law, and (c) any general assignment for the benefit of creditors or any other
marshalling of assets and liabilities.

“Junior Collateral Documents” has the meaning given such term in the recitals.

“Junior Lien” means any Lien securing any Junior Lien Obligation.

“Junior Lien Lender” means any “Lender”, under and as defined in the Junior Lien
Credit Agreement.

“Junior Lien Obligations” means the “Secured Obligations” (as defined in the
Junior Lien Credit Agreement ).

“Junior Lien Loan Documents” means the “Loan Documents” as defined in the Junior
Lien Credit Agreement (other than this Agreement), together with any
certificate, agreement, document or instrument evidencing, modifying or
governing any obligation thereunder or any other obligation to any Junior
Secured Party, including, without limitation, the Junior Security Documents.

“Junior Secured Party” means each “Secured Party” as defined in the Junior Lien
Credit Agreement and each other holder of Junior Lien Obligations, in each case
other than the Junior Lien Administrative Agent.

“Junior Security Documents” means the Junior Collateral Documents, the junior
lien intellectual property security agreements and each other junior lien
security document hereafter delivered to the Junior Lien Administrative Agent
granting, modifying or evidencing a Lien securing the Junior Lien Obligations or
governing or modifying rights or remedies with respect to any such Lien.

“Lender” means each Senior Lien Lender and each Junior Lien Lender.

“Loan Documents” means each of the Senior Lien Loan Documents and each of the
Junior Loan Documents.

 

4

 

--------------------------------------------------------------------------------

 

“Loan Party” means, collectively, each “Loan Party” as defined in each Credit
Agreement.

“Other Investment” has the meaning given such term in the recitals.

“paid in full” or “payment in full” means, with respect to any Secured
Obligations, the payment in full (other than as part of a Refinancing) in cash
of the principal of, accrued (but unpaid) interest and premium, if any, on all
such Secured Obligations and, with respect to letters of credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with the applicable Loan Documents, in each case, after or
concurrently with termination of all commitments thereunder and payment in full
in cash of any other such Secured Obligations that are due and payable at or
prior to the time such principal and interest are paid.

“Post-Petition Financing” means any financing obtained by any Loan Party during
any Insolvency Proceeding or otherwise pursuant to any Bankruptcy Law on terms
and conditions acceptable to the Senior Lien Administrative Agent, including any
such financing obtained by any Loan Party under Section 364 of the Bankruptcy
Code or consisting of any arrangement for use of cash collateral held in respect
of any Secured Obligation under Section 363 of the Bankruptcy Code, in each case
or any similar provision of any Bankruptcy Law.

“Post-Petition Interest” means all interest accruing or that would have accrued,
whether as a result of the classification of the Junior Lien Obligations and the
Senior Lien Obligations as one secured claim with respect to the Collateral (and
not separate classes of senior and junior secured claims) or otherwise, after
the commencement of any Insolvency Proceeding, irrespective of whether a claim
for post-filing or post-petition interest is allowed in any such Insolvency
Proceeding.

“Post-Petition Securities” means any debt Securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

“Recovery” has the meaning given such term in Section 3.6 (Reinstatement)
hereof.

“Refinancing” means, with respect to any Indebtedness, any other Indebtedness
(including under any Post-Petition Securities received on account of such
Indebtedness) issued as part of a refinancing, extension, renewal, defeasance,
amendment, restatement, modification, supplement, restructuring, replacement,
exchange, refunding or repayment thereof.

“Requisite Junior Lenders” means the “Requisite Lenders” under and as defined in
the Junior Lien Credit Agreement .

“Requisite Senior Lenders” means the “Requisite Lenders” under and as defined in
the Senior Lien Credit Agreement .

“Secured Obligation” means any Senior Lien Obligation and any Junior Lien
Obligation.

 

5

 

--------------------------------------------------------------------------------

 

“Secured Party” means each Senior Secured Party and each Junior Secured Party.

“Senior Collateral Documents” has the meaning given such term in the recitals.

“Senior Lien” means any senior Lien on the property of any Loan Party securing
any Senior Lien Obligation, including any such Lien previously released or
otherwise terminated but later reinstated, to the extent so reinstated.

“Senior Lien Lender” means any “Lender” or “Issuer”, as defined in the Senior
Lien Credit Agreement.

“Senior Lien Obligations” means (a) the “Secured Obligations” (under and as
defined in the Senior Lien Credit Agreement ); (b) all extensions of credit
under any Post-Petition Financing; (c) any payment made to any other Person
other than a Loan Party to acquire, satisfy or otherwise discharge any claim for
the purpose of maintaining, preserving or protecting any Collateral, any Senior
Lien or, to the extent such payment is made by any Senior Secured Party, any
Junior Lien; and (d) any Post-Petition Interest on any obligation described in
any of clauses (a), (b) and (c) above; provided, however, that to the extent any
payment with respect to the Senior Lien Obligations (whether by or on behalf of
any Loan Party, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Senior Lien Outstandings” means, at any time, the sum of, in each case to the
extent outstanding as Senior Lien Obligations (including as part of a
Post-Petition Financing or a Refinancing), (a) the aggregate principal amount of
all loans (including any Loans) then outstanding and (b) the Letter of Credit
Obligations then outstanding.

“Senior Lien Loan Documents” means the “Loan Documents” as defined in the Senior
Lien Credit Agreement (other than this Agreement), together with any
certificate, agreement, document or instrument evidencing, modifying or
governing any obligation thereunder or any other obligation to any Senior
Secured Party including, without limitation, the Senior Security Documents.

“Senior Secured Party” means each “Secured Party” under and as defined in the
Senior Lien Credit Agreement , each lender, issuer, agent and other secured
party under any Post-Petition Financing and each other holder of Senior Lien
Obligations, in each case other than the Senior Lien Administrative Agent.

“Senior Security Documents” means the Senior Collateral Documents, the Senior
Lien intellectual property security agreements and each other Senior Lien
security document hereafter delivered to the Senior Lien Administrative Agent
granting, modifying or evidencing a Lien securing the Senior Lien Obligations or
governing or modifying rights or remedies with respect to any such Lien.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code of the
State of New York, as amended.

 

6

 

--------------------------------------------------------------------------------

 

1.2.      Certain Other Terms. The terms “herein,” “hereof,” “hereto” and
“hereunder” and similar terms refer to this Agreement as a whole and not to any
particular Article, Section, subsection or clause in this Agreement. In the
computation of time periods, unless otherwise specified, the word “from” means
“from and including” and each of the words “to” and “until” means “to but
excluding” and the word “through” means “to and including”. The term “including”
means “including without limitation” except when used in the computation of time
periods. References herein to an Annex, Schedule, Article, Section, subsection
or clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement. References herein to any section or
clause in any Loan Document shall include references to any successor section or
clause in any successor Loan Document. Where the context requires, provisions
relating to any Collateral, when used in relation to any Loan Party, shall refer
to such Loan Party’s Collateral or any relevant part thereof. All references to
any Loan Party shall include such Loan Party as debtor and debtor-in-possession
and any receiver or trustee for such Loan Party in any Insolvency Proceeding.
Any reference in this Agreement to any Loan Document shall include all
appendices, exhibits and schedules thereto, and, except to the extent expressly
provided herein, all effective amendments, restatements, supplements and other
modifications thereto, in each case permitted hereunder. References in this
Agreement to any statute shall be to such statute as amended or modified and in
effect from time to time.

 

Section 2.

Lien Priorities

2.1.      Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Senior Lien or Junior Lien and notwithstanding
any provision of the UCC or any other applicable Requirement of Law or any Loan
Document or any other circumstance whatsoever:

(a)        any Senior Lien on any Collateral, whether now or hereafter existing
and regardless of how acquired or created, shall be senior and prior to any
Junior Lien on such Collateral and shall remain so, whether or not such Senior
Lien is junior or subordinate to any other obligation or any Lien securing any
other obligation; and

(b)       any Junior Lien on any Collateral, whether now or hereafter existing
and regardless of how acquired or created, whether by grant, statute, operation
of law, subrogation or otherwise, shall be junior and subordinate in all
respects to all Senior Liens on such Collateral.

 

2.2.

Contesting Liens and Priorities; Marshalling

(a)        Contesting Liens and Priorities. No Secured Party or Loan Party shall
(and no Junior Secured Party or Loan Party shall direct the Junior Lien
Administrative Agent to, and each Junior Secured Party and Loan Party hereby
waives, to the fullest extent permitted by applicable Requirements of Law, any
right it might have to) raise any objection to or otherwise contest, and no
Secured Party or Loan Party shall support any other Person in raising any
objection to or otherwise contesting, whether or not as part of any Collateral
Enforcement Action or Insolvency Proceeding or in any resulting or related
action or proceeding, the priority, validity or enforceability of any Senior
Lien, including the priority set forth herein with respect to any Junior Lien,
without the consent of the Senior Lien Administrative Agent.

(b)       Marshalling. No Junior Secured Party shall, prior to the Discharge of
Senior Lien Obligations, assert, demand, request, plead or otherwise claim the
benefit of, any marshalling, appraisal, valuation and any other right that may
otherwise be available under applicable Requirement of Law with respect  to any
Collateral to a creditor in its capacity as beneficiary of a Junior Lien on such
Collateral.

7

 

--------------------------------------------------------------------------------

 

 

2.3.

No Additional Liens

(a)        No Loan Party shall grant, or permit any of its Subsidiaries to
grant, any new Junior Lien on any of its property (in each case, other than
customary rights of set-off to Junior Secured Parties bound by this Agreement)
unless such Loan Party or, as the case may be, such Subsidiary has granted,
through documentation in form and substance satisfactory to the Senior Lien
Administrative Agent, a Senior Lien on such property in favor of the Senior Lien
Administrative Agent for the benefit of the Senior Secured Parties as security
for the Senior Lien Obligations.

(b)       No Loan Party shall grant, or permit any of its Subsidiaries to grant,
any new Senior Lien on any of its property (in each case, other than customary
rights of set-off to Senior Secured Parties bound by this Agreement) unless such
Loan Party or, as the case may be, such Subsidiary has granted, through
documentation in form and substance satisfactory to the Junior Lien
Administrative Agent, a Junior Lien on such property in favor of the Junior Lien
Administrative Agent for the benefit of the Junior Secured Parties as security
for the Junior Lien Obligations.

(c)        To the extent any Collateral shall be subject to any Junior Lien
securing any Junior Lien Obligation for the benefit of any Junior Secured Party
and such Collateral is not subject to a Senior Lien securing the Senior Lien
Obligations to the same extent (after giving effect to transactions scheduled to
occur concurrently with the grant of such Second Lien), then such Junior Secured
Party shall, upon demand by and at the option of the Senior Lien Administrative
Agent, either (i) release such Junior Lien, (ii) ensure that the Loan Parties
grant a Senior Lien on such Collateral in favor of the Senior Lien
Administrative Agent for the benefit of the Senior Secured Parties as security
for the Senior Lien Obligations or (iii) assign a first priority Senior Lien in
such Collateral to the Senior Lien Administrative Agent for the benefit of the
Senior Secured Parties as security for the Senior Lien Obligations. Prior to
such release, grant or assignment, such Junior Secured Party shall act as
sub-agent of the Senior Lien Administrative Agent for the sole purpose of
perfecting the Lien on such Collateral, and the Senior Secured Parties shall
thereby be deemed to have a first-priority Senior Lien on such Collateral for
all purposes.

 

Section 3.

Payments and Application of Proceeds

3.1.      Optional and Scheduled Payments. Except as set forth in Section 3.2
(Insurance and other Net Cash Proceeds) and Section 3.4 (Payment Over), prior to
the Discharge of Senior Lien Obligations, (i) the Senior Secured Parties may
receive and retain all payments in respect of any Senior Lien Obligation
(including from Collateral) and (ii) the Junior Secured Parties may receive and
retain all payments not prohibited by the Senior Lien Credit Agreement in
respect of any Junior Lien Obligation (including from Collateral) unless such
payments are from Collateral or proceeds of Collateral (x) received during a
Default Distribution Period or (y) received as a result of any Collateral
Enforcement Action or any other action taken in contravention of this Agreement.

3.2.      Insurance and other Net Cash Proceeds. Notwithstanding the foregoing
Section 3.1 but subject to Section 3.3 (Application of Proceeds), all proceeds
of any insurance policy covering the Collateral (but only to the extent of such
coverage), awards granted in any condemnation or similar proceeding 

 

8

 

--------------------------------------------------------------------------------

 

affecting the Collateral and all other “Net Cash Proceeds” (as defined in either
Credit Agreement) of Collateral received by any Secured Party at any time shall
be applied first to the extent provided in the Senior Lien Loan Documents
(taking into account any reinvestment provision therein) and then, if
applicable, to the extent provided in the Junior Lien Credit Agreement.

3.3.      Application of Proceeds. Prior to the Discharge of Senior Lien
Obligations, any Collateral or proceeds of Collateral received by either
Administrative Agent or any Secured Party in connection with any Collateral
Enforcement Action or during any Default Distribution Period or any other
payment required to be applied as set forth in this section pursuant to Section
3.4 (Payment Over) shall be applied first, to repay the Senior Lien Obligations
in the order set forth in the Senior Lien Credit Agreement until such
obligations are paid in full and then, to repay the Junior Lien Obligations in
the order set forth in the Junior Lien Credit Agreement until such obligations
are paid in full.

3.4.      Payment Over. To the extent received by any Secured Party prior to the
Discharge of Senior Lien Obligations, all Collateral or proceeds of Collateral
(including proceeds of any insurance policy covering Collateral) received in
connection with any Collateral Enforcement Action or in violation of any
provision of this Agreement, including Section 3.1(ii) (Optional and Scheduled
Payments) and Section 3.2 (Insurance and other Net Cash Proceeds), shall be
segregated and held in trust and forthwith paid over to the Senior Lien
Administrative Agent to be held for the benefit of the Senior Secured Parties or
for application to the Senior Lien Obligations as set forth in Section 3.3
(Application of Proceeds), in each case in the same form as received and with
any necessary endorsement or as a court of competent jurisdiction may otherwise
direct.

3.5.      Subrogation. To the extent any Junior Secured Party makes a payment to
any Senior Secured Party, such Junior Secured Party shall be subrogated to the
rights of such Senior Secured Party; provided, however, that no Junior Secured
Party shall assert, enforce or exercise (whether directly or through the Junior
Lien Administrative Agent) against any Person prior to the Discharge of Senior
Lien Obligations any right of subrogation it may have obtained from any Senior
Secured Party or otherwise as a result of any payment hereunder, whether or not
such payment is required or permitted under this Agreement.

3.6.      Reinstatement. If any Senior Lien Lender is required, in any
Insolvency Proceeding or otherwise, to turn over or otherwise pay to the estate
of any Loan Party any amount (a “Recovery”), then the Senior Lien Obligations
shall be reinstated to the extent of such Recovery and the Senior Lien Lenders
shall be entitled to the Discharge of Senior Lien Obligations with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement with respect to such reinstated Senior Lien Obligations.

 

Section 4.

Exercise of Junior Lien Remedies

4.1.      Standstill of Remedies. Prior to the Discharge of Senior Lien
Obligations, whether or not any Insolvency Proceeding has been commenced by or
against any Loan Party, no Junior Secured Party shall do (and no Junior Secured
Party shall direct the Junior Lien Administrative Agent to do) any of the
following without the consent of the Requisite Senior Lenders:

 

9

 

--------------------------------------------------------------------------------

 

(a)        take any Collateral Enforcement Action or commence, seek to commence
or join any other Person in commencing, any Insolvency Proceeding; or

(b)       object to, contest or take any other action that is reasonably likely
to hinder, (i) any Collateral Enforcement Action of any Senior Secured Party,
(ii) any release of Collateral permitted under Section 7 (Release of
Collateral), whether or not done in consultation with or with notice to any
Junior Secured Party or (iii) any decision by any Senior Secured Party to
forbear or refrain from bringing or pursuing any such Collateral Enforcement
Action or to effect any such release.

4.2.      Rights of Junior Secured Parties as Unsecured Creditors. Except as
otherwise expressly provided in this Section 4, nothing in this Section 4 is
intended to modify any right to demand or sue for payment or any other right or
remedy that any Junior Secured Party may have as an unsecured creditor against
the Loan Parties in accordance with the terms of the Junior Lien Loan Documents
and applicable Requirements of Law and each Junior Secured Party may take any
action (or direct the Junior Lien Administrative Agent to take any action) to
create, perfect or preserve Junior Liens not inconsistent with any provision of
this Agreement and not adverse to the priority of such Junior Liens or the
Senior Liens; provided, however, that, in the event any Junior Secured Party
becomes a judgment lien creditor or otherwise obtains any Lien as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien and
the Collateral subject thereto shall be subject to all terms and conditions of
this Agreement, and such judgment lien shall be a Junior Lien and shall be
junior and subordinate to the Liens securing the Senior Lien Obligations
hereunder on the same basis as any other Junior Lien.

 

Section 5.

Insolvency Proceedings

5.1.      Waivers. As long as the Senior Lien Obligations shall not have been
paid in full (irrespective of whether the Senior Lien Obligations are scheduled
to be paid in full as part of an applicable Insolvency Proceeding), no Junior
Secured Party shall do (and no Junior Secured Party shall direct the Junior Lien
Administrative Agent to do, and each Junior Secured Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it might
have to do) any of the following in any Insolvency Proceeding without the
consent of the Senior Lien Administrative Agent:

(a)        Object, Oppose, Contest. Raise any objection to, oppose or contest
(or support any Person in objecting to, opposing or contesting) any of the
following:

(i)        Allowance of Senior Lien Obligations and Related Liens. Any item set
forth in Section 2.2(a) (Contesting Liens and Priorities) (irrespective of
whether the Senior Lien Obligations are scheduled to be paid in full as part of
such Insolvency Proceeding), including (A) the amount of the Senior Lien
Obligations allowed or permitted to be asserted under any Bankruptcy Law or
otherwise in any Insolvency Proceeding, or (B) the extent to which the Senior
Lien Obligations are deemed secured claims under Section 506(a) of the
Bankruptcy Code or any similar provision in Bankruptcy Law;

(ii)       Adequate Protection for Senior Lien Obligations. (A) Any request for
protection to be provided to the Senior Secured Parties with respect to any
Collateral, including any Adequate Protection sought by or granted to the Senior
Lien Administrative Agent (or any other Senior Secured Party in each case acting
on behalf of, or with the express

10

 

--------------------------------------------------------------------------------

 

consent of, the Senior Lien Administrative Agent) with respect to any Collateral
or (B) any consent or objection by the Senior Lien Administrative Agent (or any
other Senior Secured Party in each case acting on behalf of, or with the express
consent of, the Senior Lien Administrative Agent) to any motion, relief, action
or proceeding based on any Person (including any Senior Secured Party) claiming
a lack of Adequate Protection with respect to any Collateral;

(iii)      Post-Petition Interest and Expenses for Senior Lien Obligations. Any
request by the Senior Lien Administrative Agent (or any other Senior Secured
Party in each case acting on behalf of, or with the express consent of, the
Senior Lien Administrative Agent) to permit, as part of such Insolvency
Proceeding, the payment or accrual of interest and fees, costs and expenses
(including fees and expenses of counsel and other professional advisors) after
the commencement of such Insolvency Proceeding, including pursuant to Section
506(b) of the Bankruptcy Code or any similar provision of any applicable
Bankruptcy Law;

(iv)      Use of Cash Collateral. Any use of Collateral constituting cash
collateral by any Loan Party;

(v)       Post-Petition Financing. Any Post-Petition Financing constituting
Senior Lien Obligations and (A) all or a portion of the proceeds of such
Post-Petition Financing constitute a Refinancing of the entire amount of the
Senior Lien Obligations, Liens securing such Post-Petition Financing shall be
Senior Liens and, therefore, the Junior Liens on any Collateral shall be junior
and subordinate to such Liens to the same extent such Junior Liens are junior
and subordinate to any other Senior Lien and (B) with respect to each such
Post-Petition Financing which does not constitute a Refinancing of all Senior
Lien Obligations outstanding immediately prior to the commencement of Insolvency
Proceedings, to the extent the Liens securing such Senior Lien Obligations are
subordinated to (or pari passu with) the Liens securing such Post-Petition
Financing, the Junior Liens on any Collateral shall be junior and subordinate to
such Liens securing such Post-Petition Financing and such Senior Lien
Obligations. Each Junior Secured Party shall further subordinate each Junior
Lien to any Senior Liens securing such Post-Petition Financing as necessary to
effect the priority described in clauses (A) or (B) above;

(vi)      Sale of Collateral. Any proposed sale of the Collateral pursuant to
Section 363 of the Bankruptcy Code or any similar provision of any applicable
Bankruptcy Law; provided, however, that (A) the cash proceeds of the sale of
such Collateral are applied in accordance with Section 3.3 (Application of
Proceeds) and (B) the interests of the Secured Parties in such Collateral attach
to the non-cash proceeds of such sale; or

(vii)     Relief from Automatic Stay. Any request for relief from the automatic
stay as provided in Section 362 of the Bankruptcy Code or any similar provision
of any applicable Bankruptcy Law sought by the Senior Lien Administrative Agent
(or any other Senior Secured Party in each case acting on behalf of, or with the
express consent of, the Senior Lien Administrative Agent) with respect to
Collateral.

 

11

 

--------------------------------------------------------------------------------

 

(b)       Adequate Protection. Request or accept any grant of Adequate
Protection on account of any Collateral or any other relief with respect to any
Collateral; provided, however, that to the extent any Senior Secured Party is
granted Adequate Protection with respect to the Collateral in the form of the
benefit of additional or replacement Liens on any Collateral (whether or not
pre-petition Collateral), then the Junior Secured Parties may request Adequate
Protection in the form of the same additional or replacement Liens on such
Collateral, which Liens shall then be junior and subordinate to the Senior Liens
as provided in this Agreement (including, if applicable, to the Liens securing
any Post-Petition Financing as provided in clause (a)(v) above).

(c)        Relief from Automatic Stay. Seek relief from the automatic stay as
provided in Section 362 of the Bankruptcy Code or any similar provision of any
applicable Bankruptcy Law or any other stay in respect of the Collateral unless
a motion for Adequate Protection permitted by clause (b)(i) has been denied by
the applicable bankruptcy court.

(d)       Voting of Claims. Until the Discharge of Senior Lien Obligations, the
Senior Lien Administrative Agent shall have the right, but not the obligation,
to vote the claim of any Junior Secured Party in any Insolvency Proceeding if
such Junior Secured Party has not voted its claim on or prior to 10 days before
the expiration of the time to vote any such claim. In the event that Senior
Agent exercises such right to vote, no Junior Secured Party shall be entitled to
change or withdraw such vote.

5.2.      Post-Petition Securities. If, prior to the Discharge of Senior Lien
Obligations, any Junior Secured Party receives any Post-Petition Securities on
account of any Junior Lien Obligations in any Insolvency Proceeding and such
Post-Petition Securities are secured by any Lien upon any property of any
reorganized debtor which is also subject to Liens securing Post-Petition
Securities received on account of any Senior Lien Obligations in such Insolvency
Proceedings, such Liens shall constitute Junior Liens hereunder and shall be
junior and subordinate to the Senior Liens securing Post-Petition Securities
received on account of the Senior Lien Obligations to the same extent as all
other Junior Liens hereunder and shall be subject to the terms of this
Agreement.

5.3.      Separate Classification. The grants of Senior Liens and Junior Liens
pursuant to the Loan Documents constitute separate and distinct grants and,
because of, among other things, differing rights in the Collateral, the Junior
Lien Obligations are fundamentally different from the Senior Lien Obligations,
and the Junior Lien Obligations and Senior Lien Obligations must be separately
classified in any Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the Junior Lien Obligations and the Senior Lien Obligations constitute only one
secured claim with respect to any Collateral (and not separate classes of senior
and junior secured claims), then, in accordance with Section 3.3 (Application of
Proceeds), all distributions with respect to such Collateral shall be made as if
there were separate classes of senior and junior secured claims against the Loan
Parties in respect of such Collateral (with the effect that, to the extent that
the aggregate value of the Collateral is sufficient (for this purpose ignoring
all claims held by the Junior Secured Parties), the Senior Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, Post-Petition Interest,
before any distribution is made in respect of the claims held by the Junior
Secured Parties with respect to the Collateral (and the Junior Secured Parties
shall, in accordance with Section 3.4 (Payment Over) and in addition to but
without duplication of any amounts to be turned over thereunder, turn over to
the Senior Lien Administrative Agent for the benefit of the Senior Secured
Parties all amounts arising with respect to any Collateral otherwise received by
them (and assign all rights to receive amounts receivable by them) to the extent

 

12

 

--------------------------------------------------------------------------------

 

necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Junior Secured Parties).

5.4.      Rights of Junior Secured Party in an Insolvency Proceeding. Without
limitation to other rights of the Junior Secured Parties and except as otherwise
limited or prohibited by Section 4 (Exercise of Junior Lien Remedies) or any
other provision of this Section 5 and except as part of or following any
Collateral Enforcement Action initiated in contravention of this Agreement, each
Junior Secured Party may (directly or through the Junior Lien Administrative
Agent) do each of the following:

 

(a)

prove its claim or, if applicable, its interest;

(b)       except as otherwise limited or prohibited by any provision of this
Section 5, file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors;

(c)        file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance in any Insolvency Proceeding
of any Junior Lien Obligation, whether or not such Junior Lien Obligation is
secured by any Collateral, in each case unless otherwise expressly prohibited by
this Agreement; and

 

(d)

vote on any plan of reorganization.

 

Section 6.

Amendments; Legends

 

6.1.

Amendments to Loan Documents.

(a)        Amendments to Senior Lien Credit Agreement. Without the prior written
consent of the Junior Lien Administrative Agent, the Senior Lien Credit
Agreement may not be amended, supplemented or otherwise modified (and no
replacement Senior Lien Credit Agreement may be entered into in connection with
a Refinancing), in each case if the effect of such amendment, supplement,
modification or replacement materially affects the rights and obligations of the
Junior Secured Party to contravene any provision of this Agreement.

(b)       Amendments to Loan Documents. Prior to the payment in full of the
Junior Lien Obligations, all Senior Lien Loan Documents pursuant to which a
Senior Lien is granted or under which any right or remedy with respect to any
Senior Lien is governed (excluding, in any case, the Senior Lien Credit
Agreement and any credit agreement with respect to any Post-Petition Financing),
whether or not such Senior Lien Loan Documents are also Junior Lien Loan
Documents or the Junior Secured Parties are also party thereto, may be amended,
supplemented or otherwise modified (including Refinanced), and new Senior Lien
Loan Documents may be entered into granting a Senior Lien or governing rights or
remedies with respect to any Senior Lien, in each case without the consent of
any Junior Secured Party, unless such amendment, supplement or other
modification, or entering into such new Senior Lien Document (i) would otherwise
require the consent of any Junior Secured Party pursuant to this Section 6.1
(Amendments to Loan Documents),(ii) releases Collateral other than as permitted
by Section 7 (Release of Collateral), (iii) materially adversely affects the
rights and obligations of the Junior Secured Parties or (iv) notice of such
amendment, supplement, other modification or new Senior Lien Document is not
given to the Junior Lien Administrative Agent within 20 Business Days after the
effectiveness thereof.

 

13

 

--------------------------------------------------------------------------------

 

(c)        Amendments to Senior Security Documents. In the event that the Senior
Lien Administrative Agent or the other Senior Secured Parties and the relevant
Loan Party enter into any amendment, modification, waiver or consent in respect
of any of the Senior Security Documents (other than this Agreement), then, so
long as such amendment, modification, waiver or consent does not contravene any
provision of this Agreement, such amendment, modification, waiver or consent
shall apply automatically to the corresponding provisions of the applicable
Comparable Junior Security Document, in each case, without the consent of any
Junior Secured Parties and without any action by the Junior Lien Administrative
Agent or any Loan Party.

6.2.      Amendments to Junior Lien Loan Documents. No Junior Lien Loan Document
may be amended, supplemented or otherwise modified or Refinanced, and no new
Junior Lien Loan Document may be entered into, in each case if the effect of
such amendment, supplement, modification or Refinancing or new Junior Lien Loan
Document is restricted or prohibited pursuant to the Senior Lien Credit
Agreement.

6.3.      Other Permitted Amendments. Except as otherwise provided in Sections
6.1 (Amendments to Loan Documents) and 6.2 (Amendments to Junior Lien Loan
Documents), the Secured Parties may amend, supplement or otherwise modify any
Loan Document, and may enter into new Loan Documents without affecting the
rights or duties of the parties hereto or the subordination and other provisions
set forth herein including, with respect to any Senior Secured Party, taking any
of the actions described in Section 9.1 (Continuing Rights with Respect to
Senior Lien Obligations).

 

6.4.

Legends

(a)        Collateral Documents. Each Junior Lien Loan Document pursuant to
which a Lien is granted or under which rights or remedies with respect to any
Lien are governed shall include the following legend:

Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of November 14, 2008 (the “Intercreditor Agreement”) among Citicorp USA, Inc.,
as Senior Lien Administrative Agent and Junior Lien Administrative Agent, and
Tekni-Plex, Inc. In the event of any conflict between the terms of the
Intercreditor Agreement and this agreement, the terms of the Intercreditor
Agreement shall govern.

(b)       Mortgages. In addition, to the extent any Senior Lien Obligations or
Junior Lien Obligations are or become secured by a Lien on real property of the
Loan Parties, each Junior Lien Loan Document that is a Mortgage on any
Collateral shall contain such other language as the Senior Lien Administrative
Agent may reasonably request to reflect the subordination of such Mortgage to
the corresponding Mortgage that is a Senior Lien Document covering such
Collateral.

 

14

 

--------------------------------------------------------------------------------

 

Section 7.

Release of Collateral

7.1.      Direction to Release. The Administrative Agents shall upon request by
the Company, and are hereby authorized and directed (without any further notice
or consent to or of any Secured Party) to, promptly release (or, in the case of
clause (d) below, release or subordinate as required by the holders of any Lien
specified thereunder) any Lien held by such Administrative Agent for the benefit
of the Secured Parties against any of the following:

(a)        all of the Collateral, upon confirmation that all Secured Obligations
have been paid in full and the payment in full of all other Secured Obligations
that such Administrative Agent has been notified in writing are then due and
payable;

(b)       any Collateral in connection with any Collateral Enforcement Action
permitted under this Agreement and the Loan Documents;

(c)        any Collateral sold or otherwise disposed of by a Loan Party
(including through the sale or disposition of all of the Stock of such Loan
Party or any of its parent companies), if such sale or disposition is not
otherwise prohibited by this Agreement and is otherwise permitted by the Loan
Documents;

(d)       any Collateral that is subject to a Lien permitted by (i) clause (a),
(b) or (d) (to the extent such clause (d) relates to clauses (a) and (b)) of
Section 6.1 (Limitation of Liens) of the Senior Lien Credit Agreement and (ii)
clauses (a) and, to the extent such clause relates to Liens covered in clause
(i) of this Section 7.1(d), clause (b) of Section 7.1 (Limitation of Liens) of
the Junior Lien Credit Agreement, in each case solely upon a representation of
the Company that such release is required in order for the Company or one of its
Subsidiaries to obtain the financing permitted to be secured by such Lien); or

(e)        any certificate for any Stock of any Loan Party that has been
cancelled or replaced in accordance with the terms of the Senior Lien Loan
Documents or Junior Loan Documents.

7.2.      Further Assurances. Each Administrative Agent is hereby authorized and
directed to execute and deliver or file such termination and partial release
statements and take such other actions as are reasonably necessary to release
(or subordinate) Liens pursuant to this Section 7 promptly upon the
effectiveness of any such release (or subordination).

 

Section 8.

Attorney in Fact; Execution of Releases

(a)        Appointment of Attorney in Fact. The Junior Lien Administrative
Agent, for itself and on behalf of each Junior Secured Party, hereby irrevocably
constitutes and appoints the Senior Lien Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of any Junior Secured Party and in the name of such Junior Secured Party
or in the Senior Lien Agent’s own name, for the purpose of carrying out the
terms of this Agreement, to take, prior to the Discharge of Senior Lien
Obligations, any appropriate action (including executing any document or
instrument necessary or desirable) to accomplish the purpose of, or obtaining or
preserving the full benefits of, this Agreement and the rights and powers herein
granted, including to ensure the validity, perfection or priority of the Junior
Liens.

 

15

 

--------------------------------------------------------------------------------

 

(b)       Express Authorizations by Junior Secured Parties. Without limiting the
generality of the foregoing, each Junior Secured Party hereby gives the Senior
Lien Administrative Agent and any officer and agent thereof the power and right,
on behalf of such Junior Secured Party, without notice to or assent by any
Junior Secured Party, to do, prior to the Discharge of Senior Lien Obligations,
any of the following, to the extent such Junior Secured Party would be permitted
to do so under the Senior Lien Loan Documents and Junior Lien Loan Documents:

(i)        file of any financing or continuation statement under the UCC or
other similar applicable Requirement of Law;

(ii)       take possession of, and indorse and collect, either in the name of
such Junior Secured Party or its own name, any item that is required to be
turned over to the Senior Lien Administrative Agent pursuant to Section 3.4
(Payment Over); and

(iii)      execute, in connection with any release of any Collateral described
in Section 7 (Release of Collateral) for which such Junior Secured Party is
obligated under such Section 7 (Release of Collateral) to release or subordinate
its Junior Liens, any termination, partial release, endorsement, assignment,
other instrument of conveyance or transfer, any subordination agreement or any
other document with respect to such Collateral necessary or appropriate to
effect such release or subordination.

(c)        Ratification. Each Junior Secured Party hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable.

(d)       Bailee for Perfection. (i) The Senior Lien Administrative Agent agrees
to hold, maintain control or be listed as an additional insured or loss payee
with respect to the part of the Collateral that is in its possession or control
of or with respect to which it is listed as an additional insured or a loss
payee (or in the possession or control of or with respect to which an additional
insured or loss payee is, its agent or bailee) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as bailee for the Senior Secured
Parties and the Junior Lien Administrative Agent and any assignee solely for the
purpose of perfecting the security interest granted under the Senior Security
Documents and the Junior Security Documents, subject to the terms and conditions
of this Section 8(d) (Bailee for Perfection). In addition, solely for the
purposes of perfecting the security interest granted in such Pledged Collateral
pursuant to the Junior Security Documents and subject to this Section 8(d)
(Bailee for Perfection), the Senior Lien Administrative Agent agrees:

(a)      to hold the Pledged Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its bailees or agents)
as bailee for the Junior Lien Administrative Agent; and

(b)     with respect to any securities or deposit accounts included in the
Collateral, it has “control” (within the meaning of the UCC) of such securities
or deposit accounts on behalf of the Junior Lien Administrative Agent.

(ii)       Subject to the terms of this Agreement and until the Discharge of
Senior Lien Obligations has occurred, the Senior Lien Administrative Agent shall
be entitled to deal with

 

16

 

--------------------------------------------------------------------------------

 

the Pledged Collateral in accordance with the terms of the Senior Lien Loan
Documents as if the Liens of the Junior Lien Administrative Agent under the
Junior Security Documents did not exist. The rights of the Junior Lien
Administrative Agent shall at all times be subject to the terms of this
Agreement and to the Senior Lien Administrative Agent’s rights under the Senior
Lien Loan Documents.

(iii)      The Senior Lien Administrative Agent shall have no obligation
whatsoever to the Senior Secured Parties, the Junior Lien Administrative Agent
or any Junior Secured Parties to ensure that the Pledged Collateral is genuine
or owned by any of the Loan Parties or to preserve rights or benefits of any
Person except as expressly set forth in this Section 8(d) (Bailee for
Perfection). The duties or responsibilities of the Senior Lien Administrative
Agent under this Section 8(d) (Bailee for Perfection) shall be limited solely to
holding the Pledged Collateral as bailee in accordance with this Section 8(d)
(Bailee for Perfection).

(iv)      The Senior Lien Administrative Agent acting pursuant to this Section
8(d) (Bailee for Perfection) shall not have by reason of the Senior Security
Documents, the Junior Security Documents, this Agreement or any other document a
fiduciary relationship in respect of the Senior Secured Parties, the Junior Lien
Administrative Agent or any Junior Secured Parties. Without limiting the
obligations of the Junior Lien Administrative Agent under the Junior Security
Documents, the Junior Lien Administrative Agent shall not have by reason of the
Senior Security Documents, the Junior Security Documents, this Agreement or any
other document a fiduciary relationship in respect of the Senior Lien
Administrative Agent, or any Senior Secured Party or any Junior Secured Party.

(v)       Upon the Discharge of Senior Lien Obligations under the Senior Lien
Loan Documents to which the Senior Lien Administrative Agent is a party, the
Senior Lien Administrative Agent shall deliver the remaining Pledged Collateral
(if any) together with any necessary endorsements, first, to the Junior Lien
Administrative Agent to the extent Junior Lien Obligations remain outstanding,
and second, to the relevant Loan Party to the extent no Senior Lien Obligations
or Junior Lien Obligations remain outstanding (in each case, so as to allow such
Person to obtain control of such Pledged Collateral). The Senior Lien
Administrative Agent further agrees to take all other action reasonably
requested by such Person in connection with such Person obtaining a first
priority interest in the Collateral or as a court of competent jurisdiction may
otherwise direct.

(e)        Notwithstanding the grant of the foregoing power of attorney, nothing
in this Section 8 is intended to in any way relieve any Loan Party of its
obligations to comply with Requirements of Law or applicable Contractual
Obligations with respect to the release of Collateral under any Junior Lien Loan
Document.

 

Section 9.

Rights and Remedies of Senior Secured Parties

9.1.      Continuing Rights with Respect to Senior Lien Obligations. Without
limiting the other rights the Senior Secured Parties may have under this
Agreement or the Loan Documents and subject to the rights of the Junior Secured
Parties and other limitations expressly set forth in Section 3 (Payments and
Application of Proceeds), Section 4 (Exercise of Junior Lien Remedies) and
Section 5 (Insolvency Proceedings) and to the limitations expressly set forth in
Section 6 (Amendments; Legends) or otherwise

17

 

--------------------------------------------------------------------------------

 

expressly set forth in this Agreement, the Senior Secured Parties may, and shall
have the exclusive right, prior to the Discharge of Senior Lien Obligations,
without any consultation with, any consent of, any duty to (or, except as
otherwise expressly provided hereunder, notice to) any Junior Secured Party,
without regard to any right or interest any Junior Secured Party may have in the
Collateral or otherwise, without incurring any liability to any Junior Secured
Party and without impairing or releasing any of the subordination, priorities
and other obligations of the Junior Secured Parties provided in this Agreement
(even if any right of subrogation or other right or remedy of any Junior Secured
Party is affected, impaired or extinguished thereby), to do each of the
following, all in such order and in such manner as they may determine in the
exercise of their sole discretion:

(a)        manage, supervise, maintain, or make further, extensions of credit to
the Loan Parties under the Senior Lien Loan Documents and Senior Lien
Obligations, including changing duties or provisions, the manner, place or terms
of payment or change the time of payment of, and modifying, whether by course of
conduct or otherwise, any Senior Lien Document, Senior Lien Obligation, Senior
Lien or Guaranty Obligation of any Senior Lien Obligation and entering into any
Refinancing of any Senior Lien Obligation;

(b)       settle or compromise any Senior Lien Obligation, any insurance policy
covering the Collateral or any other liability of any Loan Party with respect to
the Collateral or the Senior Lien Obligations and apply or permit any other
Person to apply any sums by whomsoever paid and however realized with respect to
the Collateral or any Senior Lien Obligation to any liability (including the
Senior Lien Obligations), or change any such application, in each case in any
manner, in any order and for any purpose;

(c)        take, elect to take, delay in or refrain from taking any Collateral
Enforcement Action, sell, exchange, release, surrender, collect on, realize
upon, enforce rights, exercise remedies (including rights and remedies of a
secured lender under the UCC or any other applicable Requirement of Law of any
applicable jurisdiction and rights and remedies of a secured creditor under any
Bankruptcy Law), elect rights or remedies, delay in or refrain from exercising
any rights or remedies and otherwise deal freely with in any manner and in any
order any Collateral in accordance with the terms of the Senior Lien Loan
Documents as if the Junior Liens did not exist, including collecting on any
account or general intangible that is part of the Collateral, sending Blockage
Notices with respect to deposit accounts and similar notices with respect to
securities accounts and other accounts containing Collateral, approve any award
granted in any condemnation or similar proceeding affecting the Collateral,
exercising rights under any Landlord Waiver or Bailee’s Letter, making
determinations regarding dispositions pursuant to Section 363(f) of the
Bankruptcy Code and similar Bankruptcy Laws, appointing an agent to sell or
otherwise dispose of Collateral, credit bidding the debt owing to the Senior
Secured Parties and incurring fees and expenses in connection with any sale or
other disposition of Collateral; and

(d)       commence or join any Person in commencing any Insolvency Proceeding
with respect to any Loan Party, participate or consent to any Post-Petition
Financing, take any of the actions set forth in any of the clauses of Section
5.1(a) (Waivers) or object, whether in any Insolvency Proceeding or otherwise,
to any action taken by any Person (including any Junior Secured Party),
including to any Junior Secured Party seeking Adequate Protection or asserting
any right or remedy, whether under this Agreement, the Loan Documents or
otherwise.

 

18

 

--------------------------------------------------------------------------------

 

9.2.      Continuing and Irrevocable Rights Under this Agreement. This is a
continuing agreement of lien subordination. All rights and remedies of the
Senior Secured Parties and all obligations of the Junior Secured Parties under
this Agreement shall remain in full force and effect until the Discharge of
Senior Lien Obligations irrespective of, and no right or remedy of any Senior
Secured Party under this Agreement shall be prejudiced or impaired at any time
by, any of the following: (a) any action described in Section 6.3 (Other
Permitted Amendments) or Section 9.1 (Continuing Rights with Respect to Senior
Lien Obligations), (b) any lack of validity or enforceability of any Senior Lien
Document or any Junior Lien Loan Document, (c) the commencement of any
Insolvency Proceeding or any other Collateral Enforcement Action, (d) any act or
failure to act on the part of any Loan Party or Senior Secured Party, (e) any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any Loan Document, regardless of any knowledge thereof that any
Senior Secured Party may have or be otherwise charged with or (f) any other
circumstances that otherwise might constitute a defense available to, or a
discharge of, any Loan Party in respect of any Senior Lien Obligation or of any
Junior Secured Party in respect of this Agreement or any Junior Lien Loan
Document. All consents, waivers and other provisions set forth herein for the
benefit of the Senior Secured Parties are irrevocable (except in a writing
signed by the Senior Secured Parties as provided in Section 13.1 (Amendments;
Waivers)), and each Junior Secured Party and Loan Party hereby waives any right
under applicable Requirements of Law to revoke any such consent, waiver or other
provision of this Agreement.

 

Section 10.

Representations and Warranties

Each party hereto represents and warrants as follows: (a) such party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
enter into and perform its obligations under this Agreement, (b) this Agreement
has been duly executed and delivered by such party and constitutes a legal,
valid and binding obligation of such party, enforceable in accordance with its
terms and (c) the execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority and (ii) will not violate
any applicable Requirement of Law or the Constituent Documents of such party or
any order of any Governmental Authority binding upon such party.

 

Section 11.

Independent Analysis; No Warranties; No Duties

 

11.1.

Independent Analysis.

(a)        Each Secured Party has, independently and without reliance on any
other Secured Party, and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into this
Agreement, the Loan Documents, and the transactions contemplated hereby and
thereby and each Junior Secured Party will continue to make its own credit
decision in taking or not taking any action under the Junior Lien Loan Documents
or this Agreement.

(b)       The Senior Secured Parties, on the one hand, and the Junior Secured
Parties, on the other hand, shall each, without reliance on the other, be
responsible for keeping themselves informed of (a) the financial condition of
the Loan Parties and their Subsidiaries and all endorsers or guarantors of the
Secured Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Secured Obligations.

 

19

 

--------------------------------------------------------------------------------

 

(c)        No Secured Party shall have any duty to advise any other Secured
Party of information known to it regarding such condition or any such
circumstances or otherwise. In the event the Senior Lien Administrative Agent or
any Senior Lien Lender, in its sole discretion, undertakes at any time or from
time to time to provide any such information to the Junior Lien Administrative
Agent or any Junior Lien Lender, it or they shall be under no obligation (i) to
provide any additional information or to provide any such information on any
subsequent occasion, (ii) to undertake any investigation or (iii) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential.

 

11.2.

No Warranties or Liability

(a)        No Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any Loan Document.

(b)       None of the Senior Secured Parties shall have any duty or liability to
any Junior Secured Party with respect to, and each Junior Secured Party hereby
waives all claims against any Senior Secured Party arising out of, any and all
actions that any Senior Secured Party may take or permit or omit to take
pursuant to Section 9.1 (Continuing Rights with Respect to Senior Lien
Obligations) or otherwise with respect to any of the following: (i) any Senior
Lien Document, (ii) the collection of any Senior Lien Obligation, (iii) the
foreclosure upon, or sale, liquidation or other disposition of, any Collateral,
(iv) the release of any Lien or (v) the maintenance or preservation of any
Collateral, any Senior Lien Obligation or any right of or benefit to any Senior
Secured Party.

(c)        Without limiting the foregoing, none of the Senior Secured Parties
shall have any duty to any Junior Secured Party to act or refrain from acting in
a manner that allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with any Loan Party (including the
Loan Documents), regardless of any knowledge thereof that any Senior Secured
Party may have or be charged with.

 

Section 12.

Administrative Agent

 

12.1.

Actions; Direction of Administrative Agents

(a)        No Secured Party may instruct either Administrative Agent to take any
action that such Secured Party itself is prohibited to take under this Agreement
or any Loan Document. The Junior Lien Administrative Agent waives and agrees not
to exercise all rights it holds solely for the benefit of any Junior Secured
Party hereunder to the same extent such Junior Secured Party has waived or
agreed not to exercise such rights under this Agreement or under any Loan
Document.

(b)       Nothing in this Section 12.1 (Actions; Direction of Administrative
Agents) shall impair the right of the other Administrative Agent in its
discretion to take or omit to take any action deemed proper by such other
Administrative Agent under this Agreement and the Loan Documents and that it
believes in good faith is not inconsistent with any direction of the Applicable
Administrative Agent delivered pursuant to this Section 12.1; provided, however,
the other Administrative Agent shall not be under any obligation to take any
discretionary action under the provisions of this Agreement or any Loan Document
unless so directed by the Applicable Administrative Agent.

 

20

 

--------------------------------------------------------------------------------

 

12.2.    Limitation of Liability. The Administrative Agents shall have no
liability (whether in contract, tort or otherwise) to any Secured Party for or
in connection with the transactions contemplated hereby or by any Loan Document,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Administrative Agent’s gross negligence or willful misconduct.

 

Section 13.

Miscellaneous

13.1.    Amendments; Waivers. No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by each of the Senior Lien Administrative Agent, the Junior
Lien Administrative Agent and, in the absence of any continuing Event of Default
and, with respect to modifications to, or waivers with respect to, Section 7
(Release of Collateral) or any other modification or waiver materially affecting
any right, obligation or duty of any Loan Party, the Company. In the case of a
waiver of any provision of this Agreement, such waiver shall be effective only
with respect to the instance involved and shall in no way impair the rights of
the parties making such waiver or the obligations of the other parties to such
party in any other respect or at any other time.

13.2.    Consent of Loan Parties. Each Loan Party party hereto hereby consents
to the provisions of this Agreement.

13.3.    Reliance by Senior Lien Lenders. The consent by the Senior Lien Lenders
to the execution and delivery of the Junior Lien Loan Documents and to the grant
to the Junior Lien Administrative Agent of a Junior Lien on the Collateral and
all Loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lien Lenders to any Loan Party are given, made or
deemed made in reliance upon this Agreement.

13.4.    Consequential Damages. In no event shall any party hereto be liable on
any theory of liability for any special, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each Secured
Party hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

13.5.    Notices. All notices to any Senior Secured Party or any Junior Secured
Party permitted or required under this Agreement may be sent to the Senior Lien
Administrative Agent and the Junior Lien Administrative Agent, respectively. All
other notices, demands, requests, consents and other communications provided for
in this Agreement (a) (i) to any party hereto that is also a party to the Senior
Lien Credit Agreement shall be given as provided in Section 9.8 (Notices, Etc.)
of the Senior Lien Credit Agreement or (ii) to any party hereto that is also a
party to the Junior Lien Credit Agreement shall be given as provided in Section
10.2 (Notices) of the Junior Lien Credit Agreement and (b) to any other party or
beneficiary hereto shall be given as directed in writing by such party to the
Administrative Agents or, in the absence of such direction, as set forth in any
applicable Loan Document for such party or beneficiary.

13.6.    Effectiveness; Assignments; Refinancing. This Agreement shall become
effective on the Effective Date when executed and delivered by the parties
hereto and, thereafter, shall be binding upon the parties hereto and their
successors and assigns (and each Subsidiary of each Loan Party, each of which
the Loan Parties shall cause to comply herewith), and shall remain in full force
and effect after the commencement of any Insolvency Proceeding. This Agreement
may not be assigned by any Secured Party except in connection

21

 

--------------------------------------------------------------------------------

 

with a corresponding permitted assignment of the rights of such Secured Party as
such under the corresponding Loan Documents and may not be assigned by the Loan
Parties. Should any Post-Petition Financing or any Refinancing of any Secured
Obligation occur, this Agreement shall apply to such Post-Petition Financing or
Refinancing to the same extent as to the original Secured Obligations, and the
parties hereto agree to enter into conforming changes to this Agreement, if any,
as may be necessary or appropriate to ensure or evidence such application.

13.7.    No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each Administrative Agent, each
Lender and each of their respective successors and (if permitted) assigns and,
to the extent applicable, the Loan Parties, the Junior Lien Administrative Agent
and each Junior Lien Lender and their respective successors and (if permitted)
assigns. No other Person, shall have or be entitled to assert rights or benefits
hereunder, including, other than with respect to Section 2.3(a) (No Additional
Liens) and Section 7 (Release of Collateral), the Loan Parties. Except for
Section 2.3(a) (No Additional Liens) and Section 7 (Release of Collateral),
nothing herein shall be construed to grant any right or give any benefit to any
Loan Party or to modify, as between the Loan Parties and the Secured Parties
only, any right or remedy any Secured Party may have against any Loan Party
(including any right of any Secured Party to receive payments of principal and
interest permitted hereunder) or any obligation of any Loan Party.

13.8.    Other Investments. The parties hereto agree that any limitations,
restrictions or prohibitions imposed on the Junior Lien Administrative Agent and
the Junior Lien Lender in connection with this Agreement shall not govern the
Junior Lien Administrative Agent’s rights or the Junior Lien Lender’s in respect
of Other Investments.

13.9.    Specific Performance. The Senior Secured Parties may demand specific
performance of this Agreement. Each Junior Secured Party hereby irrevocably
waives any defense it might have based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by the Senior Secured Parties.

13.10.  Further Assurances. The Junior Lien Administrative Agent and each Junior
Secured Party agrees that it shall take such further action and shall execute
and deliver to the Senior Lien Administrative Agent and the Senior Secured Party
such additional documents and instruments (in recordable form, if requested) as
the Senior Lien Administrative Agent may reasonably request to effectuate the
terms of and the Lien priorities contemplated by, this Agreement.

13.11.  Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH
THE PARTIES HERETO AGREE APPLY HERETO).

 

13.12.

Consent to Jurisdiction; Waivers.

 

22

 

--------------------------------------------------------------------------------

 

(a)        Any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, each party hereto hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

(b)       Each Secured Party and each other party hereto hereby irrevocably
consents to the service of any and all legal process, summons, notices and
documents in any suit, action or proceeding brought in the United States of
America arising out of or in connection with this Agreement by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such party at its address specified in Section 13.5 (Notices). Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by any applicable Requirement of Law.

(c)        EACH SECURED PARTY AND EACH OTHER PARTY HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

13.13.  Severability. Any provision this Agreement being held illegal, invalid
or unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of this
Agreement or any part of such provision in any other jurisdiction. The parties
shall endeavor in good faith negotiations to replace any part of any provision
so held illegal, invalid or unenforceable so as to replace it with valid
provisions the economic effect of which comes as close as possible to such part
of such provision held illegal, invalid or unenforceable.

13.14.  Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

13.15.  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission, electronic mail or by posting on the Approved Electronic Platform
shall be as effective as delivery of a manually executed counterpart hereof.

13.16.  Entire Agreement. This Agreement, together with all Loan Documents,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof. In the event of any
conflict between the provisions of this Agreement and the provisions of any Loan
Documents, the provisions of this Agreement shall govern.

[SIGNATURE PAGES FOLLOW]

 

23

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

CITICORP USA, INC.,
as Senior Lien Administrative Agent

 

 



 

By: 

 /s/ David Jaffe

 

 

 

Name:  David Jaffe
Title:  Director Vice President

 

 

 

24

 



 

--------------------------------------------------------------------------------

 

 

 

OCM TEKNI-PLEX HOLDINGS II, L.P.,
as Junior Lien Administrative Agent

 

By: Oaktree Fund GP, LLC, its General Partner
By: Oaktree Fund GP I, L.P., its Managing Member

 

 



 

By: 

 /s/ Rajath Shourie

 

 

 

Name:  Rajath Shourie
Title:  Managing Director



 

By: 


 /s/ Aaron Bendikson

 

 

 

Name:  Aaron Bendikson
Title:  Senior Vice President

 

 

 

 

 

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

The Company:

 

 

 

 

 

TEKNI-PLEX, INC.

 

 



 

By: 

 /s/ Paul J. Young

 

 

 

Name:  Paul J. Young
Title:  Chief Executive Officer

 

 

 

The other Loan Parties:

 

 

 

 

 

PURETEC CORPORATION
NATVAR HOLDINGS, INC.
TRI-SEAL HOLDINGS, INC.
PLASTIC SPECIALTIES AND TECHNOLOGIES, INC.
BURLINGTON RESINS, INC.
PLASTIC SPECIALTIES AND TECHNOLOGIES INVESTMENTS, INC.
DISTRIBUTORS RECYCLING, INC.
TPI ACQUISITION SUBSIDIARY, INC.
TP/ELM ACQUISITION SUBSIDIARY, INC.,

 

 



 

By: 

 /s/ Paul J. Young

 

 

 

Name:  Paul J. Young
Title:  Chief Executive Officer

 

 

 

 

 

 

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

 